North Texas Energy, Inc. Southridge Services October 26, 2012 32 West 200 South #136 Salt Lake City, UT 84101 Dear Sir/Madam: The files shown below are to be submitted to the SEC as correspondence. ● Withdrawal of Effective Date Acceleration Requests Please submit the correspondence files to the attention of Mr. Timothy S. Levenberg. Sincerely, /s/ Kevin Jones Kevin Jones, CEO North Texas Energy, Inc. United States October 26, 2012 Re: North Texas Energy, Inc. File No. 333-178251 Registrant’s Written Request to Withdraw the Acceleration of the Effective Date Requests Please withdraw the acceleration effective date requests dated August 29, 2012 and October 17, 2012. Sincerely, Kevin Jones, CEO
